DETAILED ACTION
The amendment filed on March 21, 2022 has been entered.
Claims 17 and 21 are cancelled, claims 16, 18-20 and 38-44 are pending.
Drawings
The drawings are objected to because:
the specification (page 50) discloses the “first edge 1047” and the “second edge 1048” as side edges in Figures 36, 38-39, 41 and 48, which is inconsistent with claim 20 and its dependents.  In claim 20, the first and second edges refer to the top and bottom edges 1045 and 1046, respectively, and the third and fourth edges refer to side edges 1047 and 1048, respectively; and
the specification (pages 47-50) discloses the “top edge 1045” and the “bottom edge 1046” consistent in Figures 36, 38 and 48.  However, Figures 39 and 41 mislabel the “top edge” as 1046 and the “bottom edge” as 1045.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16, 18-20 and 38-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the surface of the interior fluid passageway" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18-20 and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-18 of U.S. Patent No. 10,619,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in scope than the patent claims.
Regarding claim 16, patent claims 1, 12 and 15-16 recite all the limitations.
Regarding claim 18, patent claims 14 and 17 recite all the limitations.
Regarding claim 19, patent claim 18 recites all the limitations.
Regarding claim 20, patent claims 1 and 15 recite all the limitations.
Regarding claim 38, patent claims 14 and 17 recite all the limitations.
Regarding claim 39, as applied to claim 20 above, inherently patent claim 14 meets the limitations.
Regarding claim 40, patent claim 13 recites all the limitations.
Regarding claim 41, patent claim 1 recites all the limitations.
Regarding claim 42, patent claim 2 recites all the limitations.
Regarding claim 43, patent claim 1 recites all the limitations.
Regarding claim 44, patent claims 1 and 18 recite all the limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16 as best understood is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mart (4,303,060).
Mart discloses a heat exchange plate (Figure 1) comprising: 
a front face (left side in Figures 2-6) that defines a first heat exchange surface,
a back face (right side in Figures 2-6) on a side of the plate opposed to the front face, the back face defining a second heat exchange surface;
an interior fluid passageway disposed between the front face and the back face, a surface of the interior fluid passageway defining a third heat exchange surface,
wherein the front face comprises outwardly protruding regions (left side in Figures 2-6) corresponding to a location of the interior fluid passageway, the outwardly protruding regions protruding in a given location to an extent that is defined by a height of the interior fluid passageway in the given location, where height refers to a dimension in a direction normal to the front face, the outwardly protruding regions including: 
a first zone (Figure 5) corresponding to a first interior fluid passageway height, and
a second zone (Figure 3) corresponding to a second interior fluid passageway height, where the first interior fluid passageway height is greater than the second interior fluid passageway height, wherein the second interior fluid passageway height is taken from an interior surface of the back face to an interior surface of the front face, and
a third zone (Figure 4) corresponding to a third interior fluid passageway height, where the second interior fluid passageway height is greater than the third interior fluid passageway height, wherein the third interior fluid passageway height is taken from an interior surface of the back face to an interior surface of the front face.

Claim(s) 16 and 18-19 as best understood is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chase et al. (5,359,989).
Figures 4-6 disclose a heat exchange plate 12 comprising: 
a front face 20 that defines a first heat exchange surface,
a back face 21 on a side of the plate opposed to the front face 20, the back face 21 defining a second heat exchange surface;
an interior fluid passageway (24-31) disposed between the front face 20 and the back face 21, a surface of the interior fluid passageway (24-31) defining a third heat exchange surface,
wherein the front face 20 comprises outwardly protruding regions corresponding to a location of the interior fluid passageway (24-31), the outwardly protruding regions protruding in a given location to an extent that is defined by a height of the interior fluid passageway (24-31) in the given location, where height refers to a dimension in a direction normal to the front face 20, the outwardly protruding regions including: 
a first zone 24 corresponding to a first interior fluid passageway height D1, and
a second zone 25a-c corresponding to a second interior fluid passageway height D2, where the first interior fluid passageway height D1 is greater than the second interior fluid passageway height D2, wherein the second interior fluid passageway height D2 is taken from an interior surface of the back face 21 to an interior surface of the front face 20, and
a third zone (26-31) corresponding to a third interior fluid passageway height D3, where the second interior fluid passageway height D2 is greater than the third interior fluid passageway height D3, wherein the third interior fluid passageway height D3 is taken from an interior surface of the back face 21 to an interior surface of the front face 20.
Regarding claim 18, Figure 4 discloses the third zone (26-31) is disposed in an area in which the interior fluid passageway (24-31) extends along a serpentine path.
Regarding claim 19, Figure 4 discloses a peripheral edge that borders the front face 20 and the back face 21, a fluid inlet 22 in communication with the interior fluid passageway (24-31), a fluid outlet 23 in communication with the interior fluid passageway (24-31), a manifold region (right edge), wherein the fluid inlet 22 and the fluid outlet 23 are disposed in the manifold region, and the first zone 24 is disposed in the manifold region, and the second zone 25a-c is disposed outside the manifold region.

Claim(s) 16 and 19 as best understood is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inoue et al. (5,881,805).
Figures 1, 3 and 6 disclose a heat exchange plate 3 comprising: 
a front face 6 (Figure 3) that defines a first heat exchange surface,
a back face 6 (a matching right side of Figure 3, see also Figures 1 and 6) on a side of the plate 3 opposed to the front face 6, the back face 6 defining a second heat exchange surface;
an interior fluid passageway 8 disposed between the front face 6 and the back face 6 a surface of the interior fluid passageway 8 defining a third heat exchange surface,
wherein the front face 6 comprises outwardly protruding regions 10 corresponding to a location of the interior fluid passageway 8, the outwardly protruding regions 10 protruding in a given location to an extent that is defined by a height of the interior fluid passageway 8 in the given location, where height refers to a dimension in a direction normal to the front face 6, the outwardly protruding regions 10 including: 
a first zone (Figure 3A annotated, next page) corresponding to a first interior fluid passageway height (Figure 6 annotated, next page), and
a second zone (Figure 3A annotated, next page) corresponding to a second interior fluid passageway height (Figure 6 annotated, next page), where the first interior fluid passageway height is greater than the second interior fluid passageway height, wherein the second interior fluid passageway height is taken from an interior surface 31of the back face 6 to an interior surface 31 of the front face 6, and

    PNG
    media_image1.png
    1326
    952
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    880
    547
    media_image2.png
    Greyscale

a third zone (Figure 3A, annotated, page 9) corresponding to a third interior fluid passageway height, where the second interior fluid passageway height is greater than the third interior fluid passageway height, wherein the third interior fluid passageway height is taken from an interior surface of the back face 6 to an interior surface of the front face 6.  
	Regarding claim 19, Figure 3A (annotated, page 9) discloses a peripheral edge 14 that borders the front face 6 and the back face 6, a fluid inlet 9 (left) in communication with the interior fluid passageway 8, a fluid outlet 9 (right) in communication with the interior fluid passageway 8, and
a manifold region, wherein the fluid inlet 9 and the fluid outlet 9 are disposed in the manifold region, and the first zone is disposed in the manifold region, and the second zone is disposed outside the manifold region.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (5,881,805) in view of Haselden (5,875,838).
Inoue et al. discloses all the claimed limitations, except the third zone disposed in an area in which the interior fluid passageway 8 extends along a serpentine path.
Haselden (annotated Figure 4, next page and Figure 5) discloses a heat exchange plate (i.e. a pair of plates 40) comprising:
a front face that defines a first heat exchange surface,
a back face on a side of the plate opposed to the front face, the back face defining a second heat exchange surface; 
an interior fluid passageway (arrows) disposed between the front face and the back face, a surface of the interior fluid passageway defining a third heat exchange surface, the interior fluid passageway comprising a fluid inlet 42 and a fluid outlet 44,
a peripheral edge that borders the front face and the back face, a fluid inlet 42 in communication with the interior fluid passageway, a fluid outlet 44 in communication with the interior fluid passageway, and

    PNG
    media_image3.png
    1158
    998
    media_image3.png
    Greyscale

a manifold region, wherein the fluid inlet 42 and the fluid outlet 44 are disposed in the manifold region, and a first zone is disposed in the manifold region, a second zone is disposed outside the manifold region, and a third zone disposed in an area in which the interior fluid passageway extends along a serpentine path (Figure 4 and Figure 5, schematically) for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Inoue et al. the third zone disposed in an area in which the interior fluid passageway extends along a serpentine path for the purpose of improving heat transfer as recognized by Haselden.

Claim(s) 20, 40 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (5,881,805) in view of Raduenz et al. (2007/0267000).
The device of Inoue et al. (annotated Figure 3A, page 9) further discloses a peripheral edge 14 that borders the front face 6 and the back face 6, peripheral edge 14 includes 
a first top edge, a second bottom edge spaced apart from and extending in parallel to the first top edge, a third right edge extending between the first top edge and the second bottom edge, and a fourth left edge spaced apart from and extending in parallel to a portion of the third right edge, the fourth left edge extending between the first top edge and the second bottom edge; and the first zone is disposed in the manifold region;
but does not disclose the manifold region extends outward from the third right edge, and the second zone extends along the third right edge between the manifold region and the second bottom edge.
Raduenz et al. (annotated Figure 3, below) discloses a heat exchange plate defined by a pair of plates 76 comprising:
a front face that defines a first heat exchange surface,
a back face on a side of the plate opposed to the front face, the back face defining a second heat exchange surface;
an interior fluid passageway defining fluid flow 104 disposed between the front face and the back face, a surface of the interior fluid passageway defining a third heat exchange surface, and
a peripheral edge 82 that borders the front face and the back face, the peripheral edge 82 includes 
a first left edge, a second right edge spaced apart from and extending in parallel to the first left edge, a third edge extending between the first left edge and the second right edge, and a fourth top edge spaced apart from and extending in parallel to a portion of the third edge, the fourth top edge extending between the first left edge and the second right edge; 
a first zone is disposed in a manifold region;


    PNG
    media_image4.png
    557
    806
    media_image4.png
    Greyscale

wherein the manifold region extends outward from the third edge for the purpose of facilitating plumbing requirements.	
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Inoue et al. the manifold region extends outward from the third edge for the purpose of facilitating plumbing requirements as recognized by Raduenz et al..  Further, the modification of locating the manifold region of Inoue et al. extending outward from the third edge would also locate the second zone to extend along the third right edge between the manifold region and the second top edge.
Regarding claim 40, Figure 4 of Raduenz et al. discloses the third zone (U flow passage) extends between the first zone of the manifold region and the fourth top edge. Figure 3A (annotated, page 9) of Inoue et al. discloses the second zone is immediately adjacent the first zone.
Regarding claim 44, as applied to claim 19 above, the claim limitations are met.

	Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (5,881,805) in view of Raduenz et al. (2007/0267000) as applied to claim(s) 20, 40 and 44 above, and further in view of Haselden, as applied to claim 18 above.	
Regarding claim 39, as applied to claim 40 above, the claim limitations are met.

Allowable Subject Matter
Claims 41-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Additionally, the double patenting rejection must be overcome.
Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.  Applicants did not address the indefiniteness of claim 16.
The nonstatutory double patenting rejection is maintained.  Applicants did not traverse the rejection.  Any future amendment will be held nonresponsive without filing a terminal disclaimer or traversing the rejection.
The rejections in view of Hayashi et al. (5,417,280) are withdrawn in light of the claim amendments.
Applicants’ arguments have been considered but are moot because the new ground of rejection.  
No further comments are deemed necessary at this time.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763